UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 WRITERS’ GROUP FILM CORP. a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA90211 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No The number of shares outstanding of our Common Stock is 543,078,645 as of July 31, 2012 The number of shares outstanding of our Preferred Stock is 20,000 as of July 31, 2012. There are no other classes of stock. ITEM 1. FINANCIAL STATEMENTS Writers' Group Film Corp. Consolidated Balance Sheets (unaudited) June 30, March 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable - related party, net Prepaid expenses and other assets Due from related parties - short term Total current assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ $ Accrued liability Convertible debt, net of unamortized discount of $3,508 and $4,612, respectively Convertible debt - related party, net of unamortized discount of $15,554 and $20,450, respectively - Notes payable Due to related parties - short term Derivative liabilities - Total current liabilities Total Liabilities Shareholders' Deficit Preferred Stock: Series A convertible preferred stock, $.00001 par, 130,000,000 shares authorized, 10,000 shares issued and outstanding - - Series B convertible preferred stock, $.00001 par, 70,000,000 shares authorized, 10,000 shares issued and outstanding - - Series C convertible preferred stock, $.00001 par, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par, 20,000,000,000 shares authorized, 543,078,645 and 535,120,750 shares issued and outstanding, respectively Additional paid in capital Retained deficit ) ) Total shareholders' deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Writers' Group Film Corp. Consolidated Statement of Operations (unaudited) For The Three Months Ended June 30, Operating Costs and Expenses Wages and benefits $ $ Audit and accounting Legal fee Other general and administrative Total operating expenses Loss from operations ) ) Other income (expense) Gain on derivative liability - Interest expense ) ) Net Income (Loss) $ $ ) Net Income (Loss) Per Share Basic $ $ ) Diluted $ ) $ ) Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Writers' Group Film Corp. Consolidated Statement of Cash Flows (unaudited) For The Three Months Ended June 30, Cash Flows From Operating Activities Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Gain on Derivative Liability ) Amortization of debt discount Imputed interest on related party loan Changes in operating assets and liabilities: Account receivable - Account receivable, related party Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities Net cash used in operating activities ) ) Cash Flows From Investing Activities Advances from related parties - ) Loan repayment by related parties 75 - Net cash provided by (used in) investing activities 75 ) Cash Flows From Financing Activities Borrowing on short term notes payable Net cash provided by financing activities Net decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure information: Income taxes paid $
